Citation Nr: 1616013	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-20 418	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by headaches, to include as due to and/or secondary to service-connected posttraumatic stress disorder (PTSD), obstructive sleep apnea (OSA), and traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1990, January 1991 to June 1991, and April 1998 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for headaches.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in March 2015.  A transcript is of record. 

This matter was previously before the Board in June 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the agency of original jurisdiction substantially complied with the June 2015 remand orders and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Headaches were not incurred or aggravated in service; headaches were not caused or aggravated by service-connected PTSD, OSA, and TBI.
CONCLUSION OF LAW

The criteria for a grant of service connection for headaches, to include as due to and/or secondary to PTSD, OSA, and TBI, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Here, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  

As previously noted, in June 2015, the Board remanded the Veteran's claim to the RO for further development.  The Board's directives included obtaining a new VA examination to determine the nature and etiology of the Veteran's headache disability, including whether his claimed headaches were caused or aggravated by his service-connected PTSD and/or OSA.  The Board's directives also required the examiner to address the Veteran's contentions that he experienced headaches during service in Iraq and whether the February 2009 and December 2014 MRI findings were related to the claimed headaches.  The December 2015 VA examiner adequately addressed the questions posed in the June 2015 remand, thus there has been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.

As will be discussed further, the Board finds that the December 2015 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran asserts entitlement to service connection for headaches, claimed as due to his service in Iraq from March 2003 to April 2004.  He specifically contends that his headaches occurred after being in close proximity to several IED (improvised explosive device) blasts.  In his January 2008 claim application, the Veteran indicated that his headaches began in May 2003.  During his March 2015 hearing, the Veteran and his representative alleged a possible connection between the Veteran's headaches and his service-connected PTSD. 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet App. 341 (1999).

Service connection may also be established if the evidence of record shows that a disease has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).
In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case. 38 C.F.R. § 3.102.

The Veteran's DD-214 indicates that he served in Iraq from March 2003 to April 2004 with a primary specialty of Light WVEH mechanic.

March 2001 service treatment records indicated that the Veteran experienced a headache with flu-like symptoms, which was diagnosed as an acute febrile illness, bronchitis, and early pneumonia.   In a March 2003 report of medical history, the Veteran denied having headaches, as well as head injuries or a period of unconsciousness or concussion.  March 2004 service treatment records reflect that the Veteran was treated for a common cold with symptoms of cough, chest congestion, and a headache.  In an April 2004 separation medical assessment, the Veteran denied suffering from any injury or illness for which he had not sought medical care for and denied having any conditions that limited his ability to work in his primary military specialty.  The examiner noted no abnormalities. The remainder of the Veteran's service treatment records is silent for headaches.  

In July 2004 VA treatment records, the Veteran denied having any headaches.  

Private treatment records from January 2006 reflect that the Veteran complained of headache after becoming ill with a fever and sore throat.  A May 2006 VA treatment record indicated that the Veteran had a normal computed tomography (CT) scan in February 2006.  

A July 2008 response from the U.S.S. Army and Joint Services Records Research Center could not confirm that the Veteran was exposed to an IED explosion while in service. 

February 2009 to June 2015 VA treatment records reflect that the Veteran complained of headaches.  In February 2009 and March 2009 VA treatment records, the Veteran stated that he was in a convoy when another vehicle got hit with an IED and that his vehicle was hit by a rocket-propelled grenade.  He further stated that he was not injured from the incident.  He also stated that his headaches began in 2006 and that he experienced headaches while in Iraq.  

He was diagnosed with a chronic headache in February 2009.  The Veteran underwent a magnetic resonance imaging (MRI) scan in February 2009, which revealed evidence of trace microvascular disease.  He reiterated in June 2009 VA treatment records that his headaches began in 2006.

The Veteran underwent an additional MRI in March 2009 MRI, which indicated an abnormality consisting of a few scattered focal hyperintensities and periventricular white matter.  The report further provided that the findings were nonspecific, which could be seen with demyelinating diseases.  The report also indicated vasculitis or drug abuse could also lead to similar findings.
A March 2009 VA treatment record indicated that treatment of the Veteran's sleep apnea could improve his headaches.  A May 2009 VA treatment record indicated that additional work-up including magnetic resonance angiogram of the brain and vasculitis work-up were unrevealing.  The treating physician stated that the Veteran's history of hypertension and hypercholesterolemia could explain the findings from the MRI.

An October 2009 VA treatment record noted that cognitive deficits and headaches were possibly related to a mild head injury.  

A December 2014 MRI report revealed nonspecific hyperintensities in the deep white matter that was presumed to represent mild to moderate chronic microvascular change.  

The Veteran was afforded a VA examination in December 2015, at which time the Veteran reported that his headaches began after his first blast exposure (of at least three alleged blasts) and that he had chronic daily headaches since that time.  After considering the Veteran's contentions and review of the claims file, the examiner concluded that the Veteran's headaches were less likely than not related to service.  The examiner explained that the Veteran's report of history was uncorroborated by the record.  In particular, the examiner explained that the Veteran denied having headaches after the reported blast exposures and also denied any and all symptoms on two subsequent TBI screening exams.  The examiner noted that the Veteran had headache symptoms with flu-like symptoms that were related to a single febrile illness while in service, which had resolved.  The examiner stated that the Veteran had not developed a chronic headache condition in service and that his headaches were not reported until 2006.  Thus, the examiner concluded that the Veteran's history could not be relied upon to establish the onset of his headaches.   The examiner further explained that if the Veteran was exposed to a blast, headaches would have commenced within a short period of time (three months or less) following the blast exposure.  
The examiner also observed the findings from the February 2009 and December 2014 MRI reports.  The examiner opined that the findings correlated to MRI anomalies.  The Veteran had a normal CT scan in 2006 and because the subsequent MRI findings indicated mildly abnormal findings, the onset of the findings more than likely had their onset after the normal 2006 CT scan.  Based on that rationale, the examiner concluded that the MRI findings were less likely than not related to the Veteran's headaches.  

In addition, the examiner indicated that the Veteran's headaches were not secondary to his service-connected PTSD.  The examiner explained that the Veteran's headaches began prior to any of his reported PTSD symptoms.  Similarly, the examiner concluded that the Veteran's headaches were not caused or aggravated by the Veteran's service-connected OSA.  In so finding, the examiner explained that although sleep apnea may cause headaches, these headaches improve with treatment.  However, in this case, the Veteran had received effective treatment for his OSA and the headaches had not improved.  The examiner explained that there was no physiological basis for OSA aggravated a headache condition.  Based on the following, the examiner concluded that any current disability manifested by headaches was less likely than not caused or aggravated by the Veteran's service-connected PTSD or OSA.

Finally, in a December 2015 VA addendum opinion, based on his previous findings and the overall record, the VA examiner opined that the Veteran's headache condition was at least as likely caused by an acute illness that occurred around January 2006.  As such, the examiner concluded that the Veteran's headaches were less likely than not caused or aggravated by his service-connected TBI.

The Veteran has submitted several statements that his headaches occurred following his exposure to IED blasts including a February 2016 statement.  He also submitted buddy statements that indicated that the Veteran complained of headaches while in Iraq.  

There is, however, no probative evidence of record linking the Veteran's headaches with any incidence of service.  Service treatment records noted two incidents of headache.  The March 2001 headache was related to an acute febrile illness and the March 2004 headache was related to a common cold, which both resolved thereafter.  In a March 2003 report of medical history, the Veteran denied having headaches.  Similarly, in an April 2004 separation medical assessment, the Veteran denied suffering from any injury or illness and the examiner did not note any headaches.  Further, the December 2015 VA examiner concluded that the Veteran's service treatment records were absent of any indication of an onset of a chronic headache and that the Veteran's headaches were not related to service.  As the examiner provided a clear opinion with a cogent rationale that is supported by the overall record, the opinion is probative.  The Board finds that the opinion is consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

While the Veteran's asserts that his headaches are related to service, his statements are not convincing as the competent and probative medical record outweighs the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, as pointed out by the VA examiner, the Veteran himself consistently stated that he did not begin experiencing headaches until 2006, including in July 2004 and 2009 VA treatment records.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Board may consider length of time between service and first report of symptoms).  The examiner opined that the Veteran's report of his onset of headaches was not reliable because headaches related to a blast exposure would have manifested in three months.  Thus, the Board finds the December 2015 VA examination report more probative than the Veteran's conclusory statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Here, the VA examiner, who is a physician, took into consideration the overall record in providing his opinions.   As there is no competent evidence in the Veteran's favor, the weight of the evidence is against a finding that the Veteran's headaches are related to service.

The assertion that the Veteran experienced headaches during his service that have persisted since that time is not consistent with the overall record.  In his January 2008 claim application, the Veteran indicated that his headaches began in May 2003 at which time he was in Iraq.  However, in his February 2009 notice of disagreement, the Veteran indicated that he began experiencing headaches after returning from Iraq.  Also, as discussed above, the Veteran denied having headaches in March 2003 and April 2004 service treatment records, and July 2004 and 2009 VA treatment records.  The lay evidence of continuity of symptoms since service is not convincing.  

Further, the evidence is also against a finding that secondary service connection is warranted.  The December 2015 VA examiner explained that it was less likely than not that the Veteran's headaches were caused or aggravated by his service-connected PTSD.  As rationale, the examiner explained that the Veteran's headaches began prior to any of his reported PTSD symptoms.  Additionally, the examiner stated that while sleep apnea may cause OSA, headaches improve with treatment for OSA.  The examiner further explained that there was no physiologic basis for OSA to cause an aggravation of a headache condition.  As the Veteran received effective treatment for his sleep apnea with no improvement in his headaches, the examiner concluded that it was less likely as not that headaches were caused or aggravated by his service-connected OSA.  As the examiner provided clear opinions supported by a cogent rationale, the opinion is probative.  See Caluza, 7 Vet. App. at 506. 

While the Veteran has indicated in his hearing that his current headaches may be related to his service-connected PTSD, he is not competent to attest to such an etiological link.  See Jandreau, 492 F.3d at 1376-77.  As such, the weight of the probative evidence-namely the December 2015 examiner's opinion-is against a finding that the headaches are secondary the Veteran's service-connected PTSD.  Similarly, although an October 2009 VA treatment record speculated that the Veteran's headaches may be related to a mild head injury, the December 2015 VA examiner's addendum opinion definitively concluded that his headaches were not related to the Veteran's TBI.  Rather, the examiner indicated that the Veteran's headaches were caused by an acute illness that occurred in January 2006.  The examiner also concluded that the abnormal MRI findings were not related to the Veteran's headache.  Further, the March 2009 MRI report concluded that the abnormal findings were nonspecific and could be related to non-service connected health conditions.  Here, no medical professional has opined that the Veteran's headaches are somehow related to his service-connected PTSD, OSA, or TBI.

Accordingly, the preponderance of the evidence is against a finding that the Veteran's headache is causally related to a period of the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability manifested by headaches, to include as due to and/or secondary to service-connected PTSD, OSA, and TBI, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


